Smyth v Murphy (2019 NY Slip Op 08353)





Smyth v Murphy


2019 NY Slip Op 08353


Decided on November 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2019

Manzanet-Daniels, J.P., Tom, Kapnick, Gesmer, Singh, JJ.


10353 157795/13

[*1] Joseph J. Smyth, Plaintiff-Appellant,
vTracy Murphy, et al., Defendants-Respondents.


Hasapidis Law Offices, Scarsdale (Annette G. Hasapidis of counsel), for appellant.
Wade Clark Mulcahy, LLP, New York (Vivian S. Turetsky of counsel), for respondents.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered December 5, 2018, which denied plaintiff's motion to set aside the verdict in favor of defendants on the issue of liability, unanimously reversed, on the law, without costs, the motion to set aside the verdict granted, a verdict directed in favor of plaintiff on the issue of liability, and the matter remanded for a trial on the issue of damages.
There is no valid line of reasoning and permissible inferences that could possibly support the jury's verdict based on the evidence presented at trial (see Cohen v Hallmark Cards, 45 NY2d 493, 498-499 [1978]). Defendant Tracy Murphy acknowledged that plaintiff's vehicle was stopped when she struck plaintiff's vehicle in the rear. Murphy's claim that plaintiff had stopped at a yellow light does not constitute a nonnegligent explanation for the accident (see Elihu v Nicoleau, 173 AD3d 578 [1st Dept 2019]; Matos v Sanchez, 147 AD3d 585 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:	NOVEMBER 19, 2019
DEPUTY CLERK